Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/08/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18, and 20 recite “the exercise implement is 20configured to provide the resistance force to the exercise implement”. It is unclear how the exercise implement provides resistance force to itself. From review of the specifications it would appear that the resistance device 52 is what is providing resistance force to the exercise implement (Refer to Page 11 Lines 26-29), and therefore in order to proceed, the Office will interpret the claims such as --the spring is configured to provide resistance force to the exercise implement--. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 12, 13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beom Jin Park (KR 10-2004-0097734 A).
Regarding Claim 1, Park teaches an exercise machine reversible resistance system, comprising:                      a frame 2 (Refer to annotated Fig. 1 below, hereinafter referred to as annotated Fig. A);
    PNG
    media_image1.png
    334
    666
    media_image1.png
    Greyscale
Fig. A                      an exercise implement 14a,b movably connect to said frame (Refer to specifications and Figs. 1&4 to depict X being the direction of movement of the handles 14a,b);                      an elongated member 24a,b movably positioned upon said frame (Refer to Fig. 2), wherein said elongated member 20a,b has a first run and a second run, wherein when said first run moves in a first direction and said second run moves in a second direction that is substantially opposite of said first direction (Refer Fig. 1 arrows of the chain to indicate direction of movement wherein the first run and second run move in directions opposite of each other), and wherein when said first run moves in said second direction said second run moves in said first direction (Refer to Fig. 4);                     a spring 36(30,32,34..The office takes the position that the spring is part of the resistance mechanism 30 which includes 32,34) connected to said elongated member 24a,b (indirectly, in so much as Applicant has shown), wherein said spring 36 applies a resistance force to said elongated member 24a,b and the exercise implement 14a,b in said second direction relative to said first run and wherein said spring applies said resistance force to said elongated member and said exercise implement 14a,b, in said first direction relative to said second run (Refer to Figs. 1&4 and Claims 1&4..Resistance is based on movement of spring 36 shown by arrows AorB..); and                      a clutch 10a,b(15a,b) connected to said exercise implement 14a,b, wherein said clutch includes an engagement portion 15a,b, wherein the engagement portion 15a,b is adapted to selectively engage said first run and said second run of said elongate member 24a,b, such that the exercise implement 14a,b, is configured to provide the resistance force to the exercise implement in the second direction when said clutch is engaged to said first run, and wherein said exercise implement 14a,b is configured to provide resistance force to the exercise implement 14a,b in said first direction when said clutch is engaged to said second run (Refer to annotated Figs. 1&4 below..Translated specifications by Schreiber Translations, Inc Page 5 Claim 1:”a pair of driving units (10a,10b) each of which is equipped with the hook members (15a, 15b) movable up and down, and which are installed in such a way they can be widened or narrowed on said frame (2) by the user’s arms or legs; a pair of chain units (20a, 20b) , each of which has the chains (24a, 24b) that are interlocked to said hook members (15a, 15b) that are moved up and down separately and move in the same direction, respectively, when said driving units (10a, 10b) expand against or contract toward each other; and the resistance generating unit (30) which are commonly connected to said pair of chain units (20a, 20b), and thereby, selectively generate resistance in both directions by the movement direction change of said chains (24a, 24b) caused by the up and down movement of said hook members (15a, 15b).”).
    PNG
    media_image2.png
    292
    609
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    301
    683
    media_image3.png
    Greyscale

Regarding Claim 2, Park continues to teach wherein said first run and said second run are substantially parallel with respect to one another (Refer to Fig. 1 above).
Regarding Claim 3, Park continues to teach wherein said first run and said second run are horizontally aligned (Refer to Fig. 1).
Regarding Claim 4, Park continues to teach wherein said first run and second run are vertically aligned (Refer to annotated FIg. 1 below to depict the POV being from a top or bottom).
    PNG
    media_image4.png
    1108
    458
    media_image4.png
    Greyscale

Regarding Claim 5, Park continues to teach wherein said elongated member 24a,b is comprised of an endless loop structure (Refer to Figs. 1-4).
Regarding Claim 6, Park continues to teach including a first wheel 22a rotatably connected to said frame 2 and a second wheel 23a rotatably connected to said frame 2 (Refer to Figs. 1&2), wherein said elongated member 24a is movably positioned upon said first wheel 22a and said second wheel 23a, wherein said first run and said second run are positioned between said first wheel 22a and said second wheel 23a (Translated specification by Schreiber Translations, Inc. Page 16: “The first chain unit (20a) comprises the first main driving sprocket (22a) rotatably installed at said frame (2) and the first idle sprocket (23a) corresponding to said main driving sprocket; the first chain (24a) installed over said sprockets (22a, 23a)”).
Regarding Claim 7, Park continues to teach wherein said spring 36(30,32,34) is connected to said first wheel 22a to apply said resistance force against rotation of said first wheel 22a in a first rotational direction (Refer to Fig. 1 to depict the spring 36 is indirectly connect to the first wheel via members 32,34 in so much as Applicant has shown).
Regarding Claim 9, Park continues to teach wherein said elongated member 24a,b is comprised of a chain (Refer to Fig. 1).
Regarding Claim 12, Park continues to teach wherein said clutch 10a,b (15a,b) is comprised of a linear clutch 15a,b (Refer to Figs. 1-4 Translated specification by Schreiber Translations, Inc. Page 15 : “each of said hook members 15a, 15b) is equipped with engaging members to selectively engage it to the first and second chains (24a, 24b) of the first and sthe second chain units (20a, 20b)  from both top and bottom when it pivots up and down”).
Regarding Claim 13, Park continues to teach wherein the clutch 10a,b includes an actuator 15a,b connected to the engagement portion (tips on opposite ends of the actuator 15a,b which engages the first and second runs) and adapted to linearly translate the engagement portion to a retracted position and an extended position, wherein the engagement portion includes a first end and a second end opposite of the first end, wherein the first end of the engagement portion is adapted to selectively engage the first run in the retracted position, and the second end of the engagement portion is adapted to selectively engage the second run in the extended position (run (Refer to annotated Fig. 1 below to depict a retracted and extended position wherein the engagement portion are the tips on opposite ends of the actuator which are engaged to the first run and the second run).
    PNG
    media_image5.png
    502
    1005
    media_image5.png
    Greyscale

Regarding Claim 16, Park continues to teach wherein said exercise implement 14a,b is comprised of a carriage (Refer to Fig. 2..a “carriage” is defined by Merriam Webster dictionary as “a movable part of a machine for supporting some other movable object or part” and therefore the office considers the transportable member 10a,b of the handle 14a,b a carriage since it supports and moves the handle).
Regarding Claim 17, Park continues to teach wherein said exercise implement 14a,b is comprised of a handle (Refer to Fig. 2).
Regarding Claim 18, Park teaches an exercise machine reversible resistance system, comprising:                      a frame 2 (Refer to annotated Fig. 1 below, hereinafter referred to as annotated Fig. A);
    PNG
    media_image1.png
    334
    666
    media_image1.png
    Greyscale
Fig. A                      an exercise implement 14a,b movably connect to said frame (Refer to specifications and Figs. 1&4 to depict X being the direction of movement of the handles 14a,b);                      an elongated member 24a,b movably positioned upon said frame (Refer to Fig. 2), wherein said elongated member 20a,b has a first run and a second run, wherein when said first run moves in a first direction and said second run moves in a second direction that is substantially opposite of said first direction (Refer Fig. 1 arrows of the chain to indicate direction of movement wherein the first run and second run move in directions opposite of each other), and wherein when said first run moves in said second direction said second run moves in said first direction (Refer to Fig. 4);                     a spring 36(30,32,34..The office takes the position that the spring is part of the resistance mechanism 30 which includes 32,34) connected to said elongated member 24a,b (indirectly, in so much as Applicant has shown), wherein said spring 36 applies a resistance force to said elongated member 24a,b and the exercise implement 14a,b in said second direction relative to said first run and wherein said spring applies said resistance force to said elongated member and said exercise implement 14a,b, in said first direction relative to said second run (Refer to Figs. 1&4 and Claims 1&4..Resistance is based on movement of spring 36 shown by arrows AorB..); and                      a clutch 10a,b(15a,b) connected to said exercise implement 14a,b, wherein said clutch includes an engagement portion 15a,b, wherein the engagement portion 15a,b is adapted to selectively engage said first run and said second run of said elongate member 24a,b, such that the exercise implement 14a,b, is configured to provide the resistance force to the exercise implement in the second direction when said clutch is engaged to said first run, and wherein said exercise implement 14a,b is configured to provide resistance force to the exercise implement 14a,b in said first direction when said clutch is engaged to said second run (Refer to annotated Figs. 1&4 below..Translated specifications by Schreiber Translations, Inc Page 5 Claim 1:”a pair of driving units (10a,10b) each of which is equipped with the hook members (15a, 15b) movable up and down, and which are installed in such a way they can be widened or narrowed on said frame (2) by the user’s arms or legs; a pair of chain units (20a, 20b) , each of which has the chains (24a, 24b) that are interlocked to said hook members (15a, 15b) that are moved up and down separately and move in the same direction, respectively, when said driving units (10a, 10b) expand against or contract toward each other; and the resistance generating unit (30) which are commonly connected to said pair of chain units (20a, 20b), and thereby, selectively generate resistance in both directions by the movement direction change of said chains (24a, 24b) caused by the up and down movement of said hook members (15a, 15b).”);
    PNG
    media_image2.png
    292
    609
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    301
    683
    media_image3.png
    Greyscale
               wherein the clutch 10a,b is comprised of a linear clutch 15a,b.
Regarding Claim 19, Park continues to teach wherein said first run and said second run are substantially parallel with respect to one another (Refer to Fig. 1).
Regarding Claim 20, Park teaches an exercise machine reversible resistance system, comprising:                      a frame 2 (Refer to annotated Fig. 1 below, hereinafter referred to as annotated Fig. A);
    PNG
    media_image1.png
    334
    666
    media_image1.png
    Greyscale
Fig. A                      an exercise implement 14a,b movably connect to said frame (Refer to specifications and Figs. 1&4 to depict X being the direction of movement of the handles 14a,b);                      an elongated member 24a,b movably positioned upon said frame (Refer to Fig. 2), wherein said elongated member 20a,b has a first run and a second run, wherein when said first run moves in a first direction and said second run moves in a second direction that is substantially opposite of said first direction (Refer Fig. 1 arrows of the chain to indicate direction of movement wherein the first run and second run move in directions opposite of each other), and wherein when said first run moves in said second direction said second run moves in said first direction (Refer to Fig. 4);                     a spring 36(30,32,34..The office takes the position that the spring is part of the resistance mechanism 30 which includes 32,34) connected to said elongated member 24a,b (indirectly, in so much as Applicant has shown), wherein said spring 36 applies a resistance force to said elongated member 24a,b and the exercise implement 14a,b in said second direction relative to said first run and wherein said spring applies said resistance force to said elongated member and said exercise implement 14a,b, in said first direction relative to said second run (Refer to Figs. 1&4 and Claims 1&4..Resistance is based on movement of spring 36 shown by arrows AorB..); and                      a clutch 10a,b(15a,b) connected to said exercise implement 14a,b, wherein said clutch includes an engagement portion 15a,b, wherein the engagement portion 15a,b is adapted to selectively engage said first run and said second run of said elongate member 24a,b, such that the exercise implement 14a,b, is configured to provide the resistance force to the exercise implement in the second direction when said clutch is engaged to said first run, and wherein said exercise implement 14a,b is configured to provide resistance force to the exercise implement 14a,b in said first direction when said clutch is engaged to said second run (Refer to annotated Figs. 1&4 below..Translated specifications by Schreiber Translations, Inc Page 5 Claim 1:”a pair of driving units (10a,10b) each of which is equipped with the hook members (15a, 15b) movable up and down, and which are installed in such a way they can be widened or narrowed on said frame (2) by the user’s arms or legs; a pair of chain units (20a, 20b) , each of which has the chains (24a, 24b) that are interlocked to said hook members (15a, 15b) that are moved up and down separately and move in the same direction, respectively, when said driving units (10a, 10b) expand against or contract toward each other; and the resistance generating unit (30) which are commonly connected to said pair of chain units (20a, 20b), and thereby, selectively generate resistance in both directions by the movement direction change of said chains (24a, 24b) caused by the up and down movement of said hook members (15a, 15b).”);
    PNG
    media_image2.png
    292
    609
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    301
    683
    media_image3.png
    Greyscale
                     wherein the clutch 10a,b includes an actuator 15a,b connected to the engagement portion (tips on opposite ends of the actuator 15a,b which engages the first and second runs) and adapted to linearly translate the engagement portion to a retracted position and an extended position, wherein the engagement portion includes a first end and a second end opposite of the first end, wherein the first end of the engagement portion is adapted to selectively engage the first run in the retracted position, and the second end of the engagement portion is adapted to selectively engage the second run in the extended position (run (Refer to annotated Fig. 1 below to depict a retracted and extended position wherein the engagement portion are the tips on opposite ends of the actuator which are engaged to the first run and the second run).
    PNG
    media_image5.png
    502
    1005
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beom Jin Park (KR 10-2004-0097734 A) in view of Stearns (US 20020082146).
Regarding Claim 8, Park teaches the claimed invention but fails to teach wherein the elongated member is a belt. Stearns teaches an exercise device comprising an elongated member being a belt 151,153 includes a plurality of teeth selectively engageable by said clutch (Refer to Paragraph [0027] The connectors 151-153 link rearward movement of the skates 141 to rotation of a flywheel shaft 166 and associated flywheel 169. In this regard, at least the distal connectors 151 and 153 are timing belts having ridges which register with notches or teeth on respective one-way clutch mechanisms 161 on the shaft 166. Other types of linkage arrangements, including chains or repeatedly wrapped cords, may be used in lieu of timing belts.). Park and Stearns are analogous in that they both teach exercise devices comprising an elongated members connected to a clutch and therefore since Stearns teaches that chains and timing belts are suitable substitutions known in the art at the time of effective filing to engage with a clutch. And therefore, such a modification would have been obvious to produce expected results of providing a looped timing member and it has been held that the mere substitution of recognized equivalences known in the art for the same purpose would have been obvious and does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.06    Art Recognized Equivalence for the Same Purpose [R-08.2012].
Regarding Claim 10, Park teaches the claimed invention as noted above (Refer to Claim 1 above) in which Claim 10 is dependent of. Park teaches an elongated member 24a,b selectively engageable by said clutch 10a,b (15a,b) but fails to teach wherein the elongated member 24a,b includes a plurality of teeth selectively engageable by said clutch. Stearns teaches an exercise device comprising an elongated member 151,153 includes a plurality of teeth selectively engageable by said clutch (Refer to Paragraph [0027] The connectors 151-153 link rearward movement of the skates 141 to rotation of a flywheel shaft 166 and associated flywheel 169. In this regard, at least the distal connectors 151 and 153 are timing belts having ridges which register with notches or teeth on respective one-way clutch mechanisms 161 on the shaft 166. Other types of linkage arrangements, including chains or repeatedly wrapped cords, may be used in lieu of timing belts.). Park and Stearns are analogous in that they both teach exercise devices comprising an elongated members connected to a clutch and therefore since Stearns teaches that chains and timing belts comprising teeth are suitable substitutions known in the art at the time of effective filing to engage with a clutch. And therefore, such a modification would have been obvious to produce expected results of providing a looped timing member and it has been held that the mere substitution of recognized equivalences known in the art for the same purpose would have been obvious and does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.06    Art Recognized Equivalence for the Same Purpose [R-08.2012].
Regarding Claim 11, Park in view of Stearns continues to teach wherein said plurality of teeth extend inwardly (Refer Fig. 5 of Stearns).
Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Park and Rodgers (US 4679786) & (US 598163)  are the closest prior art to the claimed invention but fails to teach the claimed invention as whole of  6a frame; 7an exercise implement movably connected to the frame; 8an elongated member movably positioned upon the frame, wherein the elongated 9member has a first run and a second run, wherein when the first run moves in a first 10direction the second run moves in a second direction that is substantially opposite of the 11first direction, and wherein when the first run moves in the second direction the second run 12moves in the first direction; 13a spring connected to the elongated member, wherein the spring applies a resistance 14force to the elongated member and the exercise implement in the second direction relative 15to the first run, and wherein the spring applies the resistance force to the elongated member 16and the exercise implement in the first direction relative to the second run; and 17a clutch connected to the exercise implement, wherein the clutch includes an 18engagement portion, wherein the engagement portion is adapted to selectively engage the 19first run and the second run of the elongated member, such that the exercise implement is 20configured to provide the resistance force to the exercise implement in the second direction 21when the clutch is engaged to the first run, and the exercise implement is configured to 22provide the resistance force to the exercise implement in the first direction when the clutch 23is engaged to the second run further comprising including a first end platform connected to 10the frame and/or wherein the frame includes a first rail and a second rail, wherein the second rail is parallel with respect to the first rail, and wherein the exercise implement is movably positioned upon the first rail and the second rail. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784